The application for rehearing in this case is based principally on the proposition that in our opinion we failed to comment on certain evidence which plaintiff Wells considers very material to the issues involved herein.
We did not then, and do not now, attach any probative value to the fact that the beam was not offered in evidence. The evidence shows that the supporting columns of the stockroom were being replaced by iron posts and we fail to see where plaintiff's case would be strengthened by the introduction of the beam in question. The material fact is that plaintiff in replacing the columns with the iron posts was guilty of gross negligence as shown by the evidence.
The mere fact that Miss Blahut paid or sustained the loss of the damages done by the collapse does not in itself show any liability on her part. That was strictly a business arrangement between herself and her tenant.
After a case review of the record, we are unable to find any material error committed by us and we must therefore deny the application for rehearing. *Page 894